*473By the Court,
Prim, J.:
The first and second assignments of error are not well taken, and are therefore overruled, as it appears there was no dispute as to facts found by the court. The facts found by the court, to which exceptions are taken, were as follows, to wit: 1. That the Portland Light Battery was a duly organized volunteer company. 2. That its necessary expenses for an armory and armorer for and during the months of July, August, and September, 1879, were one hundred and twenty-one dollars and fifty cents. These facts are fully set out in the petition of Captain Mountain and duly verified by him; Mountain was captain of the company and had charge of the battery, and consequently had personal knowledge of the facts set out in the petition.
The petition was the only evidence before the county court, and it appears there was no controversy or dispute about matters and things set out therein. It appears that the county court, after hearing the petition, made an order disallowing the whole of said account. This being an order made by the county court in the -transaction of county business, there was no remedy by appeal. Sec. 875 of the code provides that “ the provisions of title 4, of chapter 6, relating to appeals,” do not apply to the decisions of the county court “ given or made in the transaction of county business,” but that in said matters the “decisions of the court shall only be reviewed upon the writ of review provided by this code.”
Section 19, Misc. Laws, page 668, provides as follows: “It shall be the duty of the county court of each county in which there shall be one or more organized volunteer companies, upon application of the commanding officer of the same, to provide for each company in said county an armory, safe and suitable for the drill of squads in the school of the soldier; and an armorer, to take charge of the same; and said court shall also, at each of its sessions, audit and allow, and cause to be paid, the necessary expenses of the same; provided, That the total amount for all the pur*474poses above mentioned shall not exceed fifty dollars in money per month for each company.”
It will be seen that by the provisions of this section it is made the special duty of the county courts to audit, allow, and cause to be paid, the necessary expenses of organized volunteer companies within their respective counties. And as the county courts, as a matter of necessity, in allowing or disallowing these accounts, have to exercise judicial functions, their action may be reviewed by the writ of review provided for in the code. (Tilden v. Sacramento County, 41 Cal. 68; People ex rel. v. Supervisors of Madison County, 51 N. Y. 442; El Dorado County v. Elstner, 18 Cal. 148.)
There being no error in the judgment of the circuit court, it is affirmed.